Case 7:20-cv-00549-VB Document 33 Filed 01/25/21 .Page.1.of-1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- --- ~X
CHRISTOPHER MONGIELLO,
y Plaintiff, ORDER OF DISMISSAL
CAPITAL ONE BANK (USA), N.A., 20 CV 549 (VB)
Defendant.
o--- X

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than March 26, 2021. To be clear, any application to restore the action must be
filed by March 26, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: January 25, 2021
White Plains, NY

SO ORDERED:

 

Vincent L. Bricceétti
United States District Judge
